          Case 2:20-cv-01014-APG-EJY Document 43 Filed 01/06/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 TRENT HENRICKSON,                                       Case No.: 2:20-cv-01014-APG-EJY

 4          Plaintiff                                                      Order

 5 v.                                                              [ECF Nos. 21, 28, 31]

 6 STATE OF NEVADA, et al.,

 7          Defendants

 8         Plaintiff Trent Henrickson moves for leave to file an emergency motion. ECF Nos. 21,

 9 31. I grant those motions in that the two motions shall be treated as supplements to the original

10 motion for a preliminary injunction (filed at ECF No. 4). Although the defendants contend that

11 ECF No. 31 is focused on facts unrelated to the issue of outdoor exercise, that filing also

12 contains facts relevant to the dispute over outdoor exercise. The defendants should consider all

13 of these filings in preparing their response to the motion for preliminary injunction.

14         I deny Henrickson’s motion for a ruling on his motion for a preliminary injunction

15 because the defendants have not yet responded to the motion. I have set a deadline for the

16 defendants to respond. ECF No. 27.

17         I THEREFORE ORDER that plaintiff Trent Henrickson’s motion for leave to file motion

18 (ECF No. 21) and motion for leave to file supplement (ECF No. 31) are GRANTED.

19         I FURTHER ORDER that plaintiff Trent Henrickson’s motion for submission (ECF No.

20 28) is DENIED.

21         DATED this 6th day of January, 2021.

22

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
